Citation Nr: 1729549	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-36 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) with depressive disorder with symptoms of fatigue, headaches, and memory loss.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 30 percent disability rating for the service-connected psychiatric disorder.  

In April 2010, the RO assigned a temporary total rating of 100 percent for PTSD due to hospitalization over 21 days, effective May 4, 2009 through August 30, 2009.  Subsequently, in April 2013, the RO again assigned a temporary total disability rating of 100 percent for PTSD due to hospitalization over 21 days, effective July 1, 2012 through August 31, 2012.  Hence, those periods are not under consideration in this appeal as the Veteran is in receipt of the maximum schedular evaluation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The record reflects that the Veteran has a history of homelessness and has moved between Alabama, Florida, and Michigan during the pendency of this appeal.  In addition, treatment and hospitalization records show that the Veteran has received treatment for his PTSD at VA Medical Centers (VAMCs) in Tuscaloosa, Alabama, Tuskegee, Alabama, Pensacola, Florida, and Ann Arbor, Michigan.  

The most recent treatment records in the Veteran's file are from February 2013.  However, the record indicates the Veteran was hospitalized on multiple occasions in 2015 at the VAMC in Ann Arbor, Michigan.  The February 2016 VA examination report also discusses the examiner's review of VA treatment records subsequent to February 2013.  Additionally, the February 2016 supplemental statement of the case indicates that the RO completed electronic review of VA records from December 2013 to February 2016 from the Ann Arbor VAMC.  Such VA records have not been associated with the claims file and the Board is unable to review them.  Therefore, any updated pertinent VA records should be obtained and associated with the claims file on remand.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA medical records of treatment which the Veteran has received from February 2013 to the present, including from the Ann Arbor, Michigan VAMC. 

2.  If any of the records requested in item 1 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  

3.  Thereafter, and after undertaking any additional development deemed necessary (to include ordering a VA examination if the evidence indicates a worsening of the disability since the February 2016 VA examination), readjudicate the claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) and afford the Veteran and his representative an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

